                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form

             Fifth Third Mortgage Company, Plaintiff,
Case Title: v. Ira Kaufman, et al., Defendant;             Case Number: 1:12-cv-04693
             Morgan Stanley & Co., Third Party Respondent

An appearance is hereby filed by the undersigned as attorney for:
Ellen Kaufman, Intervenor
Attorney name (type or print): Rusty A. Payton

Firm: Payton Legal Group

Street address: 20 North Clark Street, Suite 3300

City/State/Zip: Chicago, IL 60602

Bar ID Number: 6201771                                     Telephone Number: 773-682-5210
(See item 3 in instructions)

Email Address: info@payton.legal

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel, are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on January 21, 2020

Attorney signature:            S/ Rusty A. Payton
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
